Citation Nr: 0722753	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  97-33 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg/knee 
disorder, to include as secondary to a service connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In a February 2007 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the August 2001 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2005).  In February 2007, the veteran 
responded that he wanted to attend a videoconference hearing 
before a Veterans Law Judge at the regional office.  
Accordingly, in May 2007, the veteran appeared before the 
undersigned at a videoconference hearing.  The transcript of 
that hearing is of record.  Both transcripts have been 
reviewed by the undersigned. 


FINDING OF FACT

The veteran's right leg/knee disorder was not manifested 
during his active duty service, from July 1963 to July 1969, 
or within one year of discharge from active duty service and 
it was not caused by his service-connected left knee 
disability.


CONCLUSION OF LAW

Service connection for a right leg/knee disorder is not 
established on a direct or secondary basis.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In August 2001, the veteran originally claimed entitlement to 
service connection for a right leg/knee disorder as secondary 
to his service connected left knee disorder.  However, during 
his May 2007 video conference hearing, the veteran amended 
his theory of entitlement to reflect that his right leg/knee 
impairment was directly related to his period of active duty 
service and that he had been treated for right leg/knee 
complaints in service.  

The veteran's service medical records include an August 1961 
treatment report which reflects that his original injury was 
in basic when he fell on both knees.  However, these records 
are silent with respect to complaints of or treatment for a  
chronic right leg/knee impairment.  The Board finds that the 
service medical records provide evidence against this claim.

A November 1979 report of VA examination, in connection with 
the veteran's claim for an increased rating for his service 
connected left knee, reflects that the veteran reported that, 
in July 1979, ten years after his discharge from active duty 
service, his right knee swelled up, became sore, and surgery 
was performed with removal of the medial meniscus of the 
right knee.  The veteran further reported that his right knee 
impairment was possibly the result of, over the years, 
favoring his left leg and putting more weight on his right 
lower extremity.  Subsequent treatment records reflect 
complaints of right knee impairment to include a November 
1997 X-ray finding of small synovial chondrometaplasia 
anterolaterally in medial compartment of the right knee and a 
March 1999 finding of bilateral osteoarthropathy with medial 
femoral tibial compartment narrowing.  

Upon consideration of the foregoing, the Board finds that the 
veteran has a current disability.  However, his service 
medical records are negative for any diagnosis of or 
treatment for a right leg or knee disorder and the first 
medical evidence of right knee impairment is not until July 
1979, ten years after the veteran's discharge from active 
duty service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Accordingly, based upon his service and post service medical 
records, which provide significant evidence against this 
claim, the Board finds that service connection cannot be 
granted on a direct basis.

With respect to the assertion that the veteran's right 
leg/knee impairment is secondary to his service-connected 
left knee disability, an August 2006 report of VA joints 
examination reflects that the veteran's claims file was 
reviewed and includes the opinion that there is no causal 
relationship between these two knee problems.  Specifically, 
the examiner concludes that they both appear to have been a 
result of work-related stress on the knee, the first while in 
service (left knee) and the second while working in a 
civilian setting (right knee.)  Therefore, service connection 
cannot be granted on a secondary basis.  This examination 
report is found to be entitled to great probative weight. 

The Board finds that the post-service medical record supports 
this opinion, indicating a right knee disorder caused by 
factors other than the veteran's other knee.  Moreover, there 
is simply no competent medical evidence or opinion that in 
any way relates the veteran's right leg/knee disorder to his 
period of active service.  38 C.F.R. § 3.310, Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for a right leg/knee 
disability on either a direct basis or as secondary to a 
service connected disorder.  Thus, there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  By letter dated in April 2004, VA advised 
the veteran of the evidence needed to substantiate his 
service connection claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the April 2004 letter advised the veteran 
to provide VA with any evidence or information he may have 
pertaining to his claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).

The Board observes that notice was not provided prior to the 
September 2002 rating decision on appeal.  However, the RO 
did furnish proper notice regarding this issue in April 2004.  
The Board finds that the RO ultimately provided all notice 
required under 38 U.S.C.A. § 5103(a) with respect to the 
issue on appeal, such that defect as to timing was cured.

In addition, it is noted that the Federal Circuit has held 
that a statement of the case or supplemental statement of the 
case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in April 2004 and a subsequent statement of the 
case, issued in September 2005, constitutes a readjudication 
decision which complies with all applicable due process and 
notification requirements.  

Moreover, since the appellant's claim for service connection 
is being denied, no disability rating or effective date will 
be assigned and, thus, there can be no possibility of any 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

In any event, the Board finds that any deficiency in the 
notification requirements to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notification requirements 
to the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted in this case by the 
numerous communications in the form of letters and Board 
remands provided to the veteran over the course of this 
appeal which clearly convey to the veteran notice of the 
evidence which is required to substantiate his claim.  

In addition, the presumption of prejudice on VA's part has 
also been rebutted in this case by the veteran's contentions 
and the communications received from him by VA over the 
course of this appeal.  Thus, upon consideration of the 
numerous notices provided by VA and the numerous 
communications received from the veteran, the Board finds 
that the veteran has been apprised of the evidence which is 
necessary to substantiate his claim and he has demonstrated 
understanding of such requirements.  The presumption of 
prejudice has been clearly rebutted. 

As for the duty to assist, the RO has obtained the veteran's 
medical records, copies of his VA examination reports, and he 
has submitted lay evidence in the form of his written 
communications and hearing testimony.  Moreover, Remands from 
the Board in April 2004, January 2006, and March 2007 
requested additional development, to include affording the 
veteran a VA examination, compliance with VCAA notice 
requirements, and scheduling his for a video conference 
hearing.  Thus, the evidence associated with the claims file 
adequately addresses the requirements necessary for 
evaluating the claim decided herein.  A fourth remand of this 
case by the Board would serve no constructive purpose.    

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


